NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 23, 2018* 
                                 Decided March 23, 2018 
                                              
                                          Before 
 
                       KENNETH F. RIPPLE, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
                       AMY C. BARRETT, Circuit Judge 

 
No. 17‐2979 
 
SEAN ANTHONY McNUTT,                             Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Eastern District 
                                                 of Wisconsin. 
      v.                                          
                                                 No. 17‐CV‐375‐JPS 
WILLIAM SAVAGAIN &                                
RYAN DEWITT,                                     J. P Stadtmueller, 
      Defendants‐Appellees.                      Judge. 
 
                                        O R D E R 

       Sean McNutt, a prisoner seeking in forma pauperis status, filed a lawsuit in 
which he alleged that police officers illegally eavesdropped on a telephone call, and he 
consented to a magistrate judge deciding the case, see 28 U.S.C. § 636(c). The magistrate 
judge screened the complaint, dismissed it for failure to state a claim, and entered 
judgment before the defendants were served. See 28 U.S.C. §§ 1915(e)(2)(B)(ii); 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2979                                                                             Page 2 
 
1915A(b)(1). McNutt then moved for leave to amend his complaint. After the magistrate 
judge denied the motion, McNutt appealed. We did not reach the merits of that appeal, 
however, because McNutt’s consent alone had been insufficient to give the magistrate 
judge authority to enter a final judgment. See Coleman v. Labor & Industry Review 
Comm’n, 860 F.3d 461, 475 (7th Cir. 2017), cert. denied, 138 S. Ct. 739 (2018). We therefore 
vacated the judgment and remanded the case. Then, a district judge independently 
screened the complaint and dismissed it for failure to state a claim. A separate judgment 
followed.     
         
        On appeal McNutt argues that the district judge lacked jurisdiction to dismiss 
the complaint because the defendants were never served with process and therefore 
“never had any occasion to consent, or not, to proceed before a magistrate judge.” This 
argument appears to be premised on a misunderstanding of our remand based on 
Coleman. District judges, unlike magistrate judges, do not require the consent of all 
parties to enter final judgment. See Geras v. Lafayette Display Fixtures, Inc., 742 F.2d 1037, 
1040 (7th Cir. 1984) (“The fact that magistrates can exercise their authority only with the 
litigants’ consent is a significant distinction from the nature of the authority exercised 
by the district judges.”). Thus, a final judgment must be entered either by a district judge 
or by a magistrate judge presiding with the parties’ consent. McNutt is simply mistaken 
about the need for the defendants’ consent to the district judge’s jurisdiction.   
         
          McNutt also appears to challenge the district court’s authority to dismiss his 
complaint before the defendants were served with process. But the Prison Litigation 
Reform Act provides that a district court must screen a complaint “before docketing, if 
feasible or, in any event, as soon as practicable after docketing.” 28 U.S.C.A. § 1915A. So 
the district court was not required to wait for service on the defendants before screening 
the complaint. See 28 U.S.C. § 1915(e)(2)(B) (“[T]he court shall dismiss the case at any 
time…”) (emphasis added); Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (district court 
“may screen the complaint prior to service on the defendants.”). Indeed, district courts 
should screen the complaint before service, “to ensure that the targets of frivolous or 
malicious suits need not bear the expense of responding.” Wheeler v. Wexford Health 
Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012). 
         
        McNutt raises no arguments in his brief concerning the merits of the dismissal. 
Thus, because there is no jurisdictional issue, the judgment of the district court is 
AFFIRMED.